OPINION
MORRISON, Judge.
The offense is rape, the punishment, ten (10) years.
Appellant was represented by appointed counsel and notice of appeal was given. No statement of facts nor brief for appellant appear in this record. The record is silent as to whether or not the appellant is still indigent or has an attorney to represent him on appeal.
The State moves that we abate the appeal for further proceedings as if the record on appeal had not been filed in this Court.
The motion is granted and it is so ordered.